Citation Nr: 1603312	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-14 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for Hepatitis C and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin rash of the bilateral elbows, to include as due to herbicide exposure, and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for Herpes Zoster (claimed as Herpes simplex), to include as secondary to a service-connected disability, and if so, whether service connection is warranted. 

4.  Entitlement to service connection for a skin rash on the top of the ears and hands, to include as due to herbicide exposure.

5.  Entitlement to service connection for squamous cell carcinoma of the arms, head, and neck, to include as due to herbicide exposure.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

The October 2009 rating also denied claims of service connection for hearing loss, tinnitus, and posttraumatic stress disorder (PTSD), which the Veteran appealed.  The RO subsequently granted service connection for the claimed conditions in April 2015; consequently, there no longer remain claims in controversy. 

The RO previously denied service connection for Hepatitis C due to circumcision, skin rash of the bilateral elbows, and Herpes zoster (claimed as Herpes simplex).  See June 2005 rating decision.  The Board must first address the issue of whether new and material evidence has been received to reopen the claims because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, the claims on appeal have been recharacterized as they appear on the cover page of the instant decision.

The claims for Hepatitis C, skin rash of the bilateral elbows, and Herpes zoster under a merits analysis, as well as the claims for a skin rash of the top of the ears and hands and squamous cell carcinoma of the arms, head and neck, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2005 rating decision denied service connection for Hepatitis C, skin rash of the bilateral elbows, and Herpes zoster (claimed as Herpes simplex); the Veteran did not appeal the decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the June 2005 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims for service connection for Hepatitis C, skin rash of the bilateral elbows, and Herpes zoster (claimed as Herpes simplex).


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claims for service connection for Hepatitis C, skin rash of the bilateral elbows, and Herpes zoster (claimed as Herpes simplex).  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claims of service connection for Hepatitis C, skin rash of the bilateral elbows, and Herpes zoster (claimed as Herpes simplex).  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 


II. Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for Hepatitis C, skin rash of the bilateral elbows, and Herpes zoster (claimed as Herpes simplex).  A claim for Hepatitis C was originally denied in the June 2005 rating decision because the RO found that the evidence did not establish that the condition began during active military service or that it developed as the result of military service, to include confirmed risk factors in service.  The claim for skin rash of the bilateral elbows was denied on the basis that required service in Vietnam was not shown and thus, exposure to herbicides was not confirmed.  The RO additionally found no evidence of the rash in the service treatment records.  The claim for Herpes zoster (claimed as Herpes simplex) was denied on the basis that there was no evidence of the claimed condition during service.  The RO additional found no evidence that established a permanent residual or chronic disability was incurred in or aggravated by military service.  

The Veteran did not appeal the decision.  38 C.F.R. § 20.302(a).  Additionally, no new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  This is the last final denial on any basis. 

Since June 2005 new evidence has been added to the claims file that is material to the Veteran's claims.  Notably, with regard to the claims for Hepatitis C and Herpes zoster, a June 2004 letter from Dr. JSM indicates the Veteran has Hepatitis C documented by appropriate laboratory testing and intermittent recurrences of Herpes Simplex II.  Dr. JSM opined both conditions appeared to have been contracted during his service in Vietnam.  As there was no nexus evidence regarding the claimed conditions in June 2005, it is new.  

The Veteran testified in October 2015 that his Hepatitis C was possibly the result of unprotected sex.  Service treatment records show gonococcus infection in 1966 and penile lesions in 1967 with reports of sexual contact in Okinawa.  The Veteran additionally testified that his Herpes first manifested as a rash on his buttock during service.  Service treatment records show recurrent rash on the inner thighs and buttocks in October 1965.  He was also treated for a rash and abscess formation on his buttock in September 1967.  His testimony contributes to a more complete picture of the circumstances surrounding the origin of his disabilities.  See Hodge v. West, 155 F.3d 1356   (Fed. Cir. 1998).  Finally, with regard to the claim for Herpes Zoster, the Veteran alternatively contends that the recurrences are tied to periods of anxiety and stress stemming from his PTSD.  Service connection for PTSD was awarded in an April 2015 rating decision.  A disability that is proximately due to, or aggravated by a service-connected disease shall be service connected.  38 C.F.R. § 3.310.

With regard to the claim for a skin rash of the bilateral elbows, the Veteran continues to contend that his rash is the result of exposure to herbicides.  A Veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the VA's interpretation of "service in Vietnam" as requiring that a Veteran have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

The Veteran' DD-214 shows his last duty assignment was the USS Gunston Hall (LSD-5).  The Veteran served on active duty from July 1964 to June 1968.  In a January 2010 C&P Bulletin, the C&P provided a list of ships that had confirmed exposure to herbicides.  A subsequent May 2011 C&P Bulletin included information which provided "information to assist with development in Haas-related disability claims based on herbicide exposure from Navy Veterans."  The Bulletin noted that VA had received information that several offshore ("blue water") vessels had operations on inland ("brown water") waterways.  The Bulletin provided a list of ships that operated primarily or exclusively on Vietnam's inland waterways, ships that operated temporarily on Vietnam's inland waterways or docked to the shore, and ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  The list was again updated by C&P on November 8, 2012.  

The USS Gunston Hall (LSD-5) is included in a list maintained by VA as having operated in Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  It is specifically noted that this ship conducted numerous troop, supply, and equipment landings at Da Nang, Chu Lai, etc. during 1966 and from March 1968 to February 1970.  Therefore, herbicide exposure under 38 C.F.R. § 3.307 is now presumed.  The presumption is material to the Veteran's claim. 

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims of service connection for Hepatitis C, skin rash of the bilateral elbows, and Herpes zoster (claimed as Herpes simplex).  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claims for service connection for Hepatitis C, skin rash of the bilateral elbows, and Herpes zoster (claimed as Herpes simplex) are reopened; the appeals to this extent are allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims of service connection for Hepatitis C, skin rash of the bilateral elbows, and Herpes zoster (claimed as Herpes simplex), as well as the claims for a skin rash of the top of the ears and hands and squamous cell carcinoma of the arms, head and neck.

The Veteran asserts that his Hepatitis C is the result of either circumcision or unprotected sexual contact during his active military service.  In support of his claim, the Veteran submitted a June 2004 letter from Dr. JSM indicating the Veteran had Hepatitis C documented by appropriate laboratory testing, which appeared to have been contracted during his service in Vietnam.  The Veteran's service treatment records show treatment for gonococcus infection in 1966 and penile lesions in 1967 with reports of sexual contact in Okinawa.  The Veteran was afforded a VA examination in December 2014 wherein the examiner found no documentation of high risk sexual activity in service and thus, opined it was less likely Hepatitis C was the result of service; however, the examiner failed to discuss the treatment for gonococcus and penile lesions in service or the June 2004 opinion of Dr. JSM in explaining the basis for his negative opinion.  The examiner also stated that a diagnosis of Hepatitis C was not currently supported by documented test results in the medical record; however, the examiner failed to discuss the medical evidence of record demonstrating the various diagnoses of Hepatitis C since or contemporaneous to the filing of this claim in rendering his opinion.  

The Veteran asserts his Herpes zoster/simplex first manifested in service as a rash on his buttock.  He alternatively contends the recurrences are the result of anxiety and stress from his service-connected PTSD.  Service treatment records show recurrent rash on the inner thighs and buttocks in October 1965.  He was also treated for a rash and abscess formation on his buttock in September 1967.  A June 2004 letter from Dr. JSM indicates the Veteran had intermittent recurrences of Herpes Simplex II, which appeared to have been contracted during his service in Vietnam.  The Veteran was afforded a VA examination in December 2014.  The examiner indicated that no diagnoses of herpes appeared in the available service treatment records and thus, it was less likely than not to have been incurred in service; however, the examiner failed to discuss the contentions of the Veteran that the rash first manifested as a rash on his buttock during service and discuss the service treatment records documenting such findings in rendering the negative opinion.  In addition, an opinion on secondary causation was not rendered with regard to the contentions that herpes zoster/simplex recurred with stress and anxiety from his service-connected PTSD.  

The Veteran asserts the skin rash on his bilateral elbows, top of his ears, and hands, as well as the squamous cell carcinoma of the arms, head, and neck are the result of exposure to herbicides.  The Veteran alternatively contends they are the result of sun exposure without protection serving aboard ship decks during his active naval service.  The December 2014 VA examiner failed to render an opinion regarding the presumed exposed to herbicides and the contentions of sun exposure without protection.  

For these reasons, the December 2014 VA medical opinions delineated above are inadequate.   The Veteran must be afforded new VA examinations.  38 U.S.C.A. § 5103A.

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examinations to determine the nature and etiology of the claimed Hepatitis C, Herpes zoster/simplex, rash of the bilateral elbows, ears, and hands, and squamous cell carcinoma.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.  Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

** The examiner is informed that it is not enough merely to conclude the Veteran does not have these claimed conditions, even if not diagnosed during this current or prior evaluation. The Veteran only instead needs to show he has had these claimed conditions at some point since the filing of his claims or contemporaneous thereto, even if now resolved.  

** In answering these questions, the examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

a) Hepatitis C: Please provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's Hepatitis C was incurred during his active military service or is otherwise related or attributable to any disease, injury or event during his service, including circumcision and subsequent infection in 1967 and treatment for gonococcus infection and penile lesions in 1966 and 1967 (with admitted sexual contact in Okinawa).  The examiner must also discuss the June 2004 letter from Dr. JSM indicating the Veteran had Hepatitis C documented by appropriate laboratory testing, which appeared to have been contracted during his service in Vietnam.  

b) Herpes Zoster/Simplex: Please provide an opinion as to (i) whether it is as likely as not (50 percent or greater probability) that the Veteran's Herpes zoster/simplex was incurred during his active military service or is otherwise related or attributable to any disease, injury or event during his service, including recurrent rash on the inner thighs and buttocks in October 1965 and a rash and abscess formation on his buttock in September 1967.  The examiner must also discuss the June 2004 letter from Dr. JSM indicating the Veteran had intermittent recurrences of Herpes Simplex II, which appeared to have been contracted during his service in Vietnam.  (ii) The examiner must also state whether it is as likely as not (50 percent or greater probability) that the Veteran's recurrences of Herpes zoster/simplex is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) anxiety and stress from the service-connected PTSD. 

c) Skin Rash/Squamous Cell Carcinoma: Please provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's skin rash (claimed as bilateral elbows, ears, and hands) and squamous cell carcinoma of the arms, head and neck, was incurred during his active military service or is otherwise related or attributable, in whole or in part, to any disease, injury or event during his service, including presumed exposure to herbicides and/or sun exposure without protection aboard ship decks during his Naval service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims, in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


